"This court has no jurisdiction to entertain a motion for a rehearing at a term subsequent to that at which the judgment in the case was rendered." Cooper v. Portner BrewingCo., 113 Ga. 1 (38 S.E. 347); S. A. L. Ry. Co. v. Jones, *Page 877 119 Ga. 907 (47 S.E. 320); Greene County v. Wright, 127 Ga. 150
(56 S.E. 288). The judgment in this case, affirming the judgment of the trial court, having been rendered on February 29, 1940, and at the January term of this court, this court has no jurisdiction to consider the motion for rehearing filed on April 6, 1940, during the April term, and therefore at a subsequent term. The motion is dismissed, and it is ordered that the remittitur be immediately transmitted to the trial court.
Motion dismissed. Sutton and Felton, JJ., concur.